           Case 2:17-cv-02646-APG-NJK Document 86 Filed 08/03/20 Page 1 of 3



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 JPMORGAN CHASE BANK, N.A.,                               Case No.: 2:17-cv-002646-APG-CWH

 4           Plaintiff                                     Order Granting Motion for Attorneys’
                                                                          Fees
 5 v.
                                                                          [ECF No. 80]
 6 SATICOY BAY LLC SERIES 741
   HERITAGE VISA, et al.,
 7
        Defendants
 8

 9          I previously granted summary judgment to defendant Heritage Villas #1 Homeowners

10 Association (Heritage) on the cross-claims asserted against it by defendant Saticoy Bay LLC

11 Series 741 Heritage Vista (Saticoy). ECF No. 76. Heritage now moves for an award of its

12 attorneys’ fees under Nevada Revised Statutes § 116.4117(6). ECF No. 80. 1 In its opposition,

13 Saticoy responds that the litigation raised unsettled legal issues, that it litigated this case and

14 rejected Heritage’s offer of judgment in good faith, and that Heritage has not satisfied the factors

15 for recovering fees under Beattie v. Thomas, 668 P.2d 268, 274 (Nev. 1983). ECF No. 81. But

16 none of those arguments negates the fact that Heritage is the prevailing party on claims arising

17 from Nevada Revised Statutes Chapter 116, entitling Heritage to recover its fees under

18 § 116.4117(6).

19          A party may sue an HOA “for damages or other appropriate relief for a failure or refusal

20 to comply with any provision of [Nevada Revised Statutes Chapter 116] or the [HOA’s]

21
     1
    Heritage makes passing reference to another potential basis to recover its fees (Nevada Rule of
22
   Civil Procedure 68) by noting that Saticoy did not achieve a better outcome than Heritage’s offer
   of judgment. ECF No. 80 at 2 - 3. Heritage does not explicitly request fees under Rule 68, and
23
   even if it did, the amount recovered would be less than that awarded under § 116.4117(6)
   because Rule 68 permits only recovery of fees incurred from the time of the offer.
           Case 2:17-cv-02646-APG-NJK Document 86 Filed 08/03/20 Page 2 of 3



 1 governing documents.” Nev. Rev. Stat. § 116.4117(2). In such a case, “[t]he court may award

 2 reasonable attorney’s fees to the prevailing party.” Nev. Rev. Stat. § 116.4117(6). Saticoy

 3 alleged that Heritage improperly foreclosed on its HOA lien under Nevada Revised Statutes

 4 Chapter 116. ECF No. 32. Thus, Saticoy’s cross-claims are governed by § 116.4117(6) and

 5 Heritage, as the prevailing party, is entitled to recover its reasonable attorneys’ fees. See Cole-

 6 Monahan v. Salvo, unpublished slip op., 2014 WL 5686290 (Table) (Nev. 2014) (authorizing

 7 attorney fees to prevailing party under § 116.4117(6)).

 8          Saticoy’s argument that I must analyze the fee request under Beattie v. Thomas, 668 P.2d

 9 268, 274 (Nev. 1983) is unavailing. Beattie focuses on a request for fees under Rule 68. 668

10 P.2d at 274. Thus, it is not applicable here.

11          Saticoy does not object to the amount or reasonableness of Heritage’s fee request.

12 Nevertheless, I have reviewed that request under the factors listed in Brunzell v. Golden Gate

13 Nat. Bank, 455 P.2d 31, 33 (Nev. 1969). 2 Heritage’s lawyers are sufficiently credentialed, the

14 work was appropriately performed, and Heritage prevailed on the claims against it. The rates

15 charged are appropriate for this district, and the hours incurred were reasonable. See ECF No.

16 80-5. I therefore grant the motion and award Heritage attorneys’ fees in the amount of

17 $10,850.50. I deny Heritage’s request for costs because those must be sought under Federal Rule

18 of Civil Procedure 54(d) and Local Rules 54-1 through 54-13.

19          Finally, Saticoy and Heritage previously stated that they will “dismiss their respective

20 claims against [defendant Nevada Association Services, Inc.] within a month of a decision on”

21 Heritage’s motion for attorneys’ fees. ECF No. 82 at 2. Therefore, they are to submit appropriate

22
     2
      These factors are similar to those discussed in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67,
23
     70 (9th Cir. 1975). I have also considered the Kerr factors.


                                                     2
          Case 2:17-cv-02646-APG-NJK Document 86 Filed 08/03/20 Page 3 of 3



 1 dismissal papers by September 2, 2020. If they do not, I will dismiss those claims with prejudice

 2 and without further notice.

 3         I THEREFORE ORDER that Heritage Villas #1 Homeowners Association’s motion for

 4 attorneys’ fees (ECF No. 80) is GRANTED. Heritage is awarded fees in the amount of

 5 $10,850.50 against Saticoy Bay LLC Series 741 Heritage Vista.

 6         I FURTHER ORDER Saticoy and Heritage to file appropriate papers dismissing their

 7 respective claims against defendant Nevada Association Services, Inc. by September 2, 2020. If

 8 they do not, I will dismiss those claims with prejudice and without further notice.

 9         DATED this 3rd day of August, 2020.

10

11                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
